                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

------------------------------------------------------ x
                                                       :
JOHN JOSEPH TRUNK                                      :    3:19 CV 216 (RMS)
                                                       :
V.                                                     :
                                                       :
COMMISSIONER                                           :
OF SOCIAL SECURITY                                     :    DATE: FEB. 6, 2020
                                                       :
------------------------------------------------------ x

   RULING ON THE PLAINTIFF’S MOTION TO REVERSE THE DECISION OF THE
   COMMISSIONER, OR IN THE ALTERNATIVE, MOTION FOR REMAND FOR A
 HEARING, AND ON THE DEFENDANT’S MOTION FOR AN ORDER AFFIRMING THE
                    DECISION OF THE COMMISSIONER

        This action, filed under § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeks

review of a final decision by the Commissioner of Social Security [“SSA”] denying the plaintiff

disability insurance benefits [“SSDI”] and Supplemental Security Income benefits [“SSI”].

I.      ADMINISTRATIVE PROCEEDINGS

        The plaintiff filed applications for SSDI on January 18, 2016 and SSI on February 1, 2016,

claiming that he had been disabled since July 7, 2015, due to severe alcohol use disorder, anxiety,

depressive disorder, cirrhosis of the liver, thrombocytopenia, intracranial hemorrhage, hepatitis,

peptic ulcer disease and cognitive defects. (Doc. No 10, Certified Transcript of Administrative

Proceedings, dated March 7, 2019 [“Tr.”] 69-70; see Tr. 230-39). The plaintiff’s applications were

denied initially and upon reconsideration (Tr. 68-98), and on January 29, 2018, a hearing was held

before Administrative Law Judge [“ALJ”] Louis Bonsangue, at which the plaintiff and a

vocational expert testified. (Tr. 30-67). On February 27, 2018, the ALJ issued an unfavorable

decision denying the plaintiff’s claim for benefits (Tr. 7-24). On March 21, 2018, the plaintiff

requested review from the Appeals Council (Tr. 229), and on December 20, 2018, the Appeals
Council denied the request, thereby rendering the ALJ’s decision the final decision of the

Commissioner. (Tr. 1-6).

       On February 14, 2019, the plaintiff filed his complaint in this pending action (Doc. No. 1),

and on February 19, 2019, the parties consented to the jurisdiction of a United States Magistrate

Judge. (Doc. No. 8). This case was transferred accordingly. On June 18, 2019, the plaintiff filed

his Motion to Reverse the Decision of the Commissioner and for Remand (Doc. No. 12), with a

Statement of Material Facts (Doc. 12-3), and a brief in support. (Doc. 12-1 [“Pl.’s Mem.”]). On

August 19, 2019, the defendant filed his Motion to Affirm (Doc. No. 13), with a brief in support

[“Def.’s Mem.”], and his Statement of Material Facts. (Doc. No. 13-1). On September 4, 2019,

the plaintiff filed a reply brief. (Doc. No. 14).

       For the reasons stated below, the plaintiff’s Motion to Reverse the Decision of the

Commissioner and for Remand (Doc. No. 12) is DENIED, and the defendant’s Motion to Affirm

(Doc. No. 13) is GRANTED.

II.    FACTUAL BACKGROUND

       The Court presumes the parties’ familiarity with the plaintiff’s medical history, which is

discussed in the parties’ respective Statement of Facts. (Doc. Nos. 12-3, 13-1). Though the Court

has reviewed the entirety of the medical record, it cites only the portions of the record that are

necessary to explain this decision.

       The plaintiff testified before the ALJ on January 29, 2018. (Tr. 30). On the date of the

 hearing, the plaintiff was fifty-four years old, single, and living with his cat. (Tr. 36-37). He

 graduated from high school and worked as a roofer, a security guard, and in “dietary service” in

 the dining hall at the University of Connecticut in Storrs. (Tr. 40-42). Most recently, the plaintiff




                                                    2
served as a volunteer and as a part-time employee with dining services at a hospital. (Tr. 44-45;

see Tr. 258).

      The plaintiff testified that he had “trouble walking” because he fractured his femur in 2016

when he tripped over his cat. (Tr. 46). He walked with a limp, which he described as

“uncomfortable.” (Tr. 49-50). He could sit for long periods of time but had trouble standing.

(Tr. 47). He did not take any pain medication (id.), but he used a cane to balance himself when

navigating a lot of stairs, which he did when he last attended a Yard Goats minor league baseball

game, or when walking to the mailbox in the winter. (Tr. 51-52).

      The plaintiff had regular ultrasounds for his cirrhosis and endoscopies for his esophageal

varices. (Tr. 48). He had a brain hemorrhage in 2015, following which he was in a rehabilitation

facility. (Tr. 53). After his brain aneurysm, he would mumble when he spoke, which the ALJ

noticed at the hearing. (Tr. 57-59).

      He testified that he wrote everything down because he had issues with his memory. (Tr.

54). He also said he could not “lift anything” and could not “push stuff around” or “take the trash

out.” (Tr. 56). He had no difficulties getting along with others and believed that anger was “a

waste of emotion” and was “not going to get you anywhere.” (Tr. 56).

      The plaintiff attributed his inability to reach overhead with both his arms to his “[s]leep

methods” because he would “fall[] asleep on the couch a lot . . . .” (Tr. 50). His sleep was

“erractic[.]” (Tr. 58). When he was home, he would read, watch television, and play with his cat.

(Tr. 58). The plaintiff’s mother drove him to his medical appointments and his Alcoholics

Anonymous [“AA”] meetings, did his laundry, and cooked his meals. (Tr. 38, 59).

      The vocational expert testified that the plaintiff’s past work as a dietary aide and as a

kitchen helper, were both classified as medium work, and his past work as a security guard, was



                                                3
    classified as light work. (Tr. 61-62). The ALJ posed several hypotheticals to the vocational

    expert at the plaintiff’s hearing. In response to the first, the vocational expert testified that an

    individual who was capable of light level work but limited to lifting and carrying up to twenty

    pounds occasionally and ten pounds frequently, who could frequently or occasionally climb

    ramps and stairs and could balance, stoop, kneel, crouch or crawl, but could never climb ropes,

    ladders or scaffolds and who must avoid concentrated exposure to temperature extremes, wetness

    or humidity, and was limited to performing simple, routine, repetitive tasks for two-hour periods

    with regular breaks and infrequent changes in the work routine could not perform the plaintiff’s

    past work. (Tr. 62-63). Such an individual, however, could perform light, unskilled work as a

    maid, assembler and cashier. (Tr. 63). When the ALJ added the limitation of “occasional

    overhead reaching bilaterally[,]” the vocational expert testified that, even with that limitation, an

    individual could perform these same three jobs. (Tr. 64). An additional limitation requiring

    unscheduled breaks throughout the day “such that they’re going to be off task more than ten

    percent every day on a consistent basis” would preclude work. (Tr. 64).                    A sit/stand option,

    “meaning there’s a chair or stool at the workstation and the person can sit and stand in the chair

    at-will” would preclude the work of a cashier and a maid and would reduce by fifty percent the

    number of jobs available for a small parts assembler. (Tr. 65).

III.      THE ALJ’S DECISION

          Following the five-step evaluation process,1 the ALJ found that the plaintiff met the insured

status requirements through December 31, 2020 (Tr. 12), and that the plaintiff did not engage in


1
  First, the ALJ must determine whether the claimant is currently working. See 20 C.F.R. §§ 404.1520(a)(4)(i) and
416.920(a). If the claimant is currently employed, the claim is denied. Id. If the claimant is not working, as a second
step, the ALJ must make a finding as to the existence of a severe mental or physical impairment; if none exists, the
claim is also denied. See 20 C.F.R. §§ 404.1520(a)(4)(ii) and 416.920(a)(4)(ii). If the claimant is found to have a
severe impairment, the third step is to compare the claimant’s impairment with those in Appendix 1 of the Regulations
[the “Listings”]. See 20 C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii); Bowen v. Yuckert, 482 U.S. 137, 141

                                                          4
substantial gainful activity since his alleged onset date of July 7, 2015. (Tr. 12, citing 20 C.F.R.

§§ 404.1571 et seq. and 416.971 et seq.).

         At step two, the ALJ found that the plaintiff had the following severe impairments:

cirrhosis of the liver, esophageal varices, fracture of the lower limb, “status post open reduction

internal fixation (ORIF) right garden half femoral neck fracture,” organic mental disorder,

depression, and alcohol substance addiction disorder. (Tr. 12-13, citing 20 C.F.R. §§ 404.1520(c)

and 416.920(c)).

         The ALJ concluded at step three that the plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, and specifically, did not meet or

medically equal the criteria of listing 1.02 (Major Dysfunction of a Joint), listing 5.05 (Chronic

Liver Disease), and listings 12.02 and 12.04 regarding the plaintiff’s mental impairments. (Tr. 13-

15).

         The ALJ concluded that the plaintiff had the residual functional capacity [“RFC”] to

perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b) except that he could

frequently climb ramps and stairs, but never climb ladders, ropes or scaffolds; he could frequently

balance, stoop, kneel, crouch and crawl; he had to avoid concentrated exposure to extreme heat,



(1987); Balsamo v. Chater, 142 F.3d 75, 79–80 (2d Cir. 1998). If the claimant’s impairment meets or equals one of
the impairments in the Listings, the claimant is automatically considered disabled. See 20 C.F.R. §§
404.1520(a)(4)(iii) and 416.920(a)(4)(iii); see also Balsamo, 142 F.3d at 80. If the claimant’s impairment does not
meet or equal one of the listed impairments, as a fourth step, she will have to show that she cannot perform her former
work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) and 416.1520(a)(4)(iv). If the claimant shows she cannot perform her
former work, the burden shifts to the Commissioner to show that the claimant can perform other gainful work. See
Balsamo, 142 F.3d at 80 (citations omitted). Accordingly, a claimant is entitled to receive disability benefits only if
she shows she cannot perform her former employment, and the Commissioner fails to show that the claimant can
perform alternate gainful employment. See 20 C.F.R. §§ 404.1520(a)(4)(v) and 416.920(a)(4)(v); see also Balsamo,
142 F.3d at 80 (citations omitted).




                                                          5
extreme cold, wetness, humidity, loud noise, vibration, fumes, odors, dusts games, poor

ventilation, and moving parts, and even moderate exposure to unprotected heights; and, he could

perform simple, routine repetitive tasks for two-hour periods in an eight-hour day, but could

tolerate only infrequent changes in work routine. (Tr. 15).

       At step four, the ALJ concluded that the plaintiff was unable to perform his past relevant

work as a dietary aide and as a security guard; however, at step five, the ALJ found that the plaintiff

could perform other work in the national economy, including the work of a maid, assembler and

cashier. (Tr. 22-24, citing 20 C.F.R. §§ 404.1569, 404,1569(a) and 416.969(a)). Accordingly, the

ALJ concluded that the plaintiff was not under a disability at any time from July 7, 2015, through

February 27, 2018, the date of his decision. (Tr. 24, citing 20 C.F.R. §§ 404.1520(g) and

416.920(g)).

IV.    STANDARD OF REVIEW

       The scope of review of a Social Security disability determination involves two levels of

inquiry. First, the court must decide whether the Commissioner applied the correct legal principles

in making the determination. Second, the court must decide whether the determination is supported

by substantial evidence. See Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

The court may “set aside the Commissioner’s determination that a claimant is not disabled only if

the factual findings are not supported by substantial evidence or if the decision is based on legal

error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (internal quotation marks & citation

omitted); see also 42 U.S.C. § 405(g). Substantial evidence is evidence that a reasonable mind

would accept as adequate to support a conclusion; it is more than a “mere scintilla.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (citation omitted); see Yancey v. Apfel, 145 F.3d 106, 111 (2d

Cir. 1998) (citation omitted). “The substantial evidence rule also applies to inferences and


                                                  6
conclusions that are drawn from findings of fact.” Gonzalez v. Apfel, 23 F. Supp. 2d 179, 189 (D.

Conn. 1998) (citing Rodriguez v. Califano, 431 F. Supp. 421, 423 (S.D.N.Y. 1977)). However, the

court may not decide facts, reweigh evidence, or substitute its judgment for that of the

Commissioner. See Dotson v. Shalala, 1 F.3d 571, 577 (7th Cir. 1993) (citation omitted). Instead,

the court must scrutinize the entire record to determine the reasonableness of the ALJ’s factual

findings. See id. Furthermore, the Commissioner’s findings are conclusive if supported by

substantial evidence and should be upheld even in those cases where the reviewing court might

have found otherwise. See 42 U.S.C. § 405(g); see also Beauvoir v. Chater, 104 F.3d 1432, 1433

(2d Cir. 1997) (citation omitted); Eastman v. Barnhart, 241 F. Supp. 2d 160, 168 (D. Conn. 2003).

V.     DISCUSSION

       The plaintiff argues that the ALJ erred by failing to analyze the treating physician opinions

of Dr. Alicia M. Dodson and Felicia Seay, APRN (Pl.’s Mem. at 3-7), and, failing to give specific

reasons for rejecting their opinions which included limitations not accounted for in the ALJ’s RFC

(id. at 7-14). Specifically, the plaintiff asserts that the underlying record is consistent with the

treating opinions, and, although the ALJ accorded the greatest weight to the opinions of the State

agency consultants, those consultants did not review nearly 800 pages of medical records, nor did

they review the opinions of Dr. Dodson and APRN Seay. (Id. at 12-14). Moreover, the plaintiff

contends that, even if the ALJ properly relied on the opinions of the non-examining consultants,

he failed to acknowledge the limitations that were contrary to his RFC.             (Id. at 14-15).

Additionally, the plaintiff argues that the ALJ failed to consider the plaintiff’s “stellar work

history” in his credibility assessment. (Id. at 15-17).

       The defendant counters that the ALJ properly noted the entries in the medical record that

did not support the treating physician opinions and made an RFC finding and a disability



                                                 7
determination that were consistent with the available evidence in the record. (Def.’s Mem. at 10-

16). Additionally, the defendant argues that the ALJ adequately considered the plaintiff’s work

history. (Id. at 17-18).

       A.      THE ALJ’S RFC DETERMINATION IS SUPPORTED BY THE MEDICAL
               OPINIONS IN THE RECORD

       As discussed above, the ALJ concluded that the plaintiff retained the RFC to perform light

work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b) except that he could frequently climb

ramps and stairs, but never climb ladders, ropes or scaffolds; he could frequently balance, stoop,

kneel, crouch and crawl; he had to avoid concentrated exposure to extreme heat, extreme cold,

wetness, humidity, loud noise, vibration, fumes, odors, dusts games, poor ventilation, and moving

parts, and even moderate exposure to unprotected heights; and, he could perform simple, routine

repetitive tasks for two-hour periods in an eight-hour day, but could tolerate only infrequent

changes in work routine. (Tr. 15).

       The RFC “is an assessment of ‘the most [the disability claimant] can still do despite [his

or her] limitations.”’ Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013) (summary

order) (quoting 20 C.F.R. § 404.1545(a)(1)). “Although RFC is assessed using ‘all the relevant

evidence in [the] case record,’ 20 C.F.R. § 404.1545(a)(1), the medical opinion of a treating

physician is given ‘controlling weight’ as long as it is ‘well-supported by medically acceptable

clinical and laboratory diagnostic techniques’ and is not inconsistent with the other substantial

evidence in the record.” Tankisi, 521 F. App’x at 33 (quoting 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2)).

       There were two opinions from the plaintiff’s treating providers. The first opinion was from

APRN Seay, dated November 10, 2016. (Tr. 447-48). APRN Seay reported that the plaintiff had

an impaired gait, mobility, and short-term recall, generalized weakness, a seizure disorder,

                                                8
cirrhosis of the liver, and major depression. (Tr. 447). She opined that he could sit, stand, walk,

stoop and climb infrequently, meaning “very little if at all on some days[,]” and could occasionally,

meaning from “little up to 1/3 of an 8-hour workday” lift between six and ten pounds and

infrequently lift twenty pounds. (Tr. 447). According to APRN Sealy, the plaintiff could never

use his hands for fine manipulation, could infrequently use his hands for gross manipulation, and

could occasionally raise his arms over his shoulders. (Tr. 447). She concluded that the plaintiff’s

impairments caused moderate pain, and he would be off-task 40% of an eight-hour workday. (Tr.

448). He needed to elevate his legs due to pain or swelling, he had to lie down and take

unscheduled breaks during an eight-hour workday, he required an assistive device to ambulate,

and he suffered from poor memory recall as a side effect from his medication. (Tr. 448).

       On March 1, 2017, Dr. Dodson co-signed a second statement completed by APRN Seay in

which she stated that the plaintiff suffered from pain in his right hip, identified by an abdominal

ultrasound and “EGD findings.” (Tr. 1229, 1232). The plaintiff’s medications caused dizziness

and nausea, and he required the use of an assistive device due to pain and weakness. (Tr. 1230-

31). The providers opined that the plaintiff could occasionally, meaning up to one-third of the

workday, be around moving machinery and be exposed to marked changes in temperature and

humidity and to dust; he could drive up to one-third of the day and could rarely be exposed to

unprotected heights. (Tr. 1231).

       As an initial matter, though APRN Seay authored both opinions, the second opinion bore

a co-signature of Dr. Dodson. The treating physician rule requires that “the opinion of a claimant’s

treating physician as to the nature and severity of the impairment is given ‘controlling weight’ so

long as it ‘is well- supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record.’” Burgess, 537



                                                 9
F.3d at 128 (quoting 20 C.F.R. § 404.1527(d)(2) [now (c)(2)]). Only “acceptable medical sources”

can provide medical opinions and are considered treating sources whose opinions are entitled to

controlling weight. See 20 C.F.R. §§ 416.927(a)(2), (c).2 An APRN is not considered an

“acceptable medical source[,]” 20 C.F.R. §§ 404.1592, 416.913(d), therefore, the treating

physician rule does not apply to her opinion. Bushey v. Colvin, 552 F. App’x 97, 97-98 (2d Cir.

2014) (summary order). That said, the opinion evidence from “other sources[,]” such as APRNs,

may be used to show the “severity of [a claimant’s] impairment(s) and how it affects [a claimant’s]

ability to work[.]” Social Security Ruling [“SSR”] 06-03p, 2006 WL 2329939, at *2 (S.S.A. Aug.

6, 2006). Thus, the ALJ, as he did in this case, must consider such opinions and explain his reasons

for the weight he assigns to them.

        Additionally, when an APRN’s opinion is co-signed by a physician, the ALJ must address

the import of that signature when determining the weight to assign to the opinion under the treating

physician rule. See Baldwin v. Colvin, No. 15 CV 1462 (JGM), 2016 WL 7018520, at *10 (D.

Conn. Dec. 1, 2016) (citing Johnson v. Colvin, No. 14 CV 1446 (MPS), 2016 WL 659664, at *3

(D. Conn. Feb. 28, 2016) (remanding when it was “not clear whether the ALJ evaluated [the

opinion of the APRN, co-signed by a physician] under the treating physician rule.”); Payne v.

Astrue, No. 10 CV 1565 (JCH), 2011 WL 2471288, at *5 (D. Conn. Jun. 21, 2011) (holding that,

when the physician assistant’s opinion is co-signed by a physician, the ALJ “should have explained

whether or not he considered these opinions to be the opinions of an appropriate medical source,

and if not, then why[]”)).




2
 All citations refer to the sections of the Code of Federal Regulations that were effective on the date that the ALJ
issued his decision in this case; Revisions to the C.F.R. that became effective on March 27, 2017 only apply to
applications filed on or after that date.

                                                        10
       Although the plaintiff argues that Dr. Dodson “actually examined [the] plaintiff[,]” there

are no treating records supporting that statement, and, when asked about Dr. Dodson, the plaintiff

testified that Dr. Dodson was his doctor “in the hospital[,]” and he was “pretty sure [he] never met

her[.]” (Tr. 51). Under these circumstances, “the ALJ was free to discount the assessment

accordingly in favor of the objective findings of other medical doctors.” Genier v. Astrue, 298 F.

App’x 105, 108-09 (2d Cir. 2008) (summary order); see Goulart v. Colvin, No. 3:15 CV 1573

(WIG), 2017 WL 253949, at *4 (D. Conn. 2017) (citing Perez v. Colvin, 2017 WL 253949, at *4

(D. Conn. Apr. 17, 2014), report and recommendation adopted, No. 3:13 CV 868 (JCH), 2014 WL

4852848 (D. Conn. Sept. 29, 2014) (holding that when there are no records or other evidence to

show that the medical provider treated the claimant, the APRN’s opinion does not constitute the

opinion of the physician)).

       When the ALJ “do[es] not give the treating source’s opinion controlling weight,” as

happened here, he must “explicitly consider” the factors listed in 20 C.F.R. § 404.1527(c)(2),

including ‘“(1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.”’ Estrella v. Berryhill, 925 F.3d 90, 95-96

(2d Cir. 2019) (quoting Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per curiam)). Unless

after “‘a searching review of the record’” the reviewing court is “assure[d] . . . that the ‘substance

of the treating physician rule was not transversed,’” the ALJ’s failure to apply these factors requires

the remand. Estrella, 925 F.3d at 96 (quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir.

2004)). In this case, the ALJ, not only provided “good reasons” for discounting these opinions, he

also considered the factors required under the treating physician rule.




                                                  11
         APRN Seay reported in her assessment that she treated the plaintiff every two to three

months since April 26, 2016. (Tr. 1229). However, there are no underlying treatment records

authored by APRN Seay, thus, there are no records showing the nature and length of her treating

relationship with the plaintiff. Moreover, as discussed above, there are no records evidencing Dr.

Dosdon’s treatment relationship with the plaintiff. Additionally, as the ALJ thoroughly discussed,

he assigned “little weight” to both opinions because they were inconsistent with the medical

evidence of record. See Estrella, 2019 WL 6837767, at *4; Halloran, 362 F.3d at 33; see 20 C.F.R.

§ 404.1527(c)(2) (stating that the ALJ must “comprehensively set forth” “good reasons” for the

“determination or decision for the weight we give [the claimant’s] treating source’s medical

opinion”). In his decision, the ALJ addressed both the plaintiff’s mental and physical ailments and

incorporated limitations for each in his RFC.

         As to the plaintiff’s mental impairments,3 the ALJ discussed the treatment notes from each

provider. (Tr. 17-19). The ALJ accurately noted that the plaintiff’s memory loss was considered


3
 Because the plaintiff’s claims of error largely address the ALJ’s consideration of his mental limitations, the Court
will not embark on a detailed recitation of the medical records relating to his physical impairments. The Court notes,
however, that the records of the plaintiff’s physical impairments also support the ALJ’s findings that his conditions
improved as he stopped drinking.

 Specifically, the plaintiff was treated in June 2015 for a “gluteal hematoma with anemia secondary to acute blood
loss[.]” (Tr. 368-69). He was prescribed a rolling walker. (Tr. 362-64). At that time, his strength was “3+/5 throughout
extremities[,]” and his ability to stand was assessed as “[p]oor plus.” (Tr. 359). He required minimal to moderate
assistance with a wheeled walker to ambulate 40 feet; he was unsteady and required frequent assistance to prevent
falling. (Tr. 359-60). He was admitted to Ingraham Manor for extended rehabilitation, including physical therapy. (Tr.
360). A year later, the plaintiff tripped over his cat and fractured his right hip. (Tr. 801; see Tr. 798-800, 806-10). He
was admitted to the hospital and underwent an open reduction and internal fixation of a “right Garden ½ femoral neck
fracture of the right hip with Synthes cannulated screws.” (Tr. 438, 811; see Tr. 980-89). Upon discharge, the plaintiff
was referred to APRN Seay. (Tr. 1138, 1140). On June 7 and 8, 2016, he complained of left foot/ankle pain and was
diagnosed with a left ankle sprain; he also had bruising on his left side. (Tr. 988-89, 991, 993). Eleven days later, the
plaintiff reported doing well; he had “painless range of motion of the hip.” (Tr. 436-37). At that time, he had been
sober for one year. (Tr. 635). He continued to report improvement on July 15, 2016, and he was able to place full
weight on his right lower extremity. (Tr. 433). The plaintiff had no hip pain during his follow up with his orthopedist’s
office. (Tr. 434). He had “no specific restrictions” and could “continue to work on range of motion exercises and
strengthening.” (Id.).

The plaintiff was diagnosed with cirrhosis of the liver in August 2015, (Tr. 395; see also Tr. 730-31 (8/11/16
(ultrasound confirming cirrhosis), 569-70 (2/2/17 (same), Tr. 461-63, 1227-28 (9/7/17 (same)), and was treated for

                                                           12
mild, and his overall condition had improved. The plaintiff received regular care from Dr. Peter

Bloom, whose treatment records reflected consistent improvement when the plaintiff stopped

drinking. To be sure, the plaintiff’s cognitive deficits were noted throughout the record, and were

referenced as well by the ALJ, who appropriately accounted for these limitations in his RFC

finding.

           Dr. Bloom first saw the plaintiff on August 17, 2015; he noted that the plaintiff’s

“cognitive status [was] chronically impaired . . . [the plaintiff] [did] recall some details but he

seem[ed] to go off on tangents and his speech and thought process [were] not always organized.”

(Tr. 325; see generally Tr. 344). Dr. Bloom stated that the plaintiff’s “[c]ognitive impairment [was]

possibly multifactorial. He ha[d] encephalopathy [brain disease, damage of malfunction] with

hyperammonemia [excess ammonia in the blood] and cognitive impairment with memory

impairment.” (Tr. 325). Upon examination, Dr. Bloom found “obvious cognitive impairment.

[The plaintiff’s] thought process and speech [was] somewhat tangential, although he [was]

responsive and answer[ed] questions in a monotone affect.” (Id.).

        On September 22, 2015, Dr. Bloom noted mild cognitive impairment, likely multifactorial,

with some memory impairment. (Tr. 328). The plaintiff reported that he had been sober for five

months and that his mind was “a bit more clear.” (Id.). Dr. Bloom diagnosed the plaintiff with

alcoholic liver disease with cirrhosis, portal hypertension with hepatic encephalopathy, and

anemia. (Id.). He noted that “[t]here [was] some altered mentation with cognitive impairment and




pancytopenia (reduced levels of all blood cells), hepatic dysfunction and low copper levels. (Tr. 374). When the
plaintiff was seen for his pancytopenia on June 15, 2016, he reported that it had been one year since he stopped
drinking. (Tr. 635). A review of his systems revealed only “[m]alaise[.]” (Id.).




                                                      13
flat affect[,]” although he was “not sure if this [was] his baseline personality or whether or not

there [was] continue[d] mild hepatic encephalopathy.” (Tr. 329).

       On November 18, 2015, the plaintiff complained of intermittent and mild memory loss,

described as an inability to recall new names, recent conversations, or recent events. (Tr. 341). His

cognitive examinations, however, showed improvement and were within the normal range. (Tr.

341-42). At that time, he was able to care for his personal needs independently. (Id.). Alcoholic

dementia was not suspected. (Tr. 342). Six days later, the plaintiff denied feelings of depression

and anxiety; his mood was stable, and he was able to care for his personal needs independently.

(Tr. 349). On December 8, 2015, Dr. Bloom noted that the plaintiff was improving “clinically

with each visit” now that he was sober. (Tr. 330-31, 346-48). “[O]verall, [he was] doing quite

well.” (Tr. 343).

       On April 22, 2016, the plaintiff underwent an initial mental health assessment; he

complained of anxiousness due to his recent discharge from Ingraham Manor. (Tr. 489, 492). His

mood was anxious, his judgment was poor, and his insight was fair on mental status examination.

(Id.). His long-term goal was to maintain his sobriety. (Tr. 491). Dr. Kashmer Zablan ordered

therapy services for six months to prevent relapse or hospitalization and to improve his level of

functioning. (Tr. 492).

       On April 23, 2016, the plaintiff underwent a psychological evaluation with Sean Hart,

Psy.D. in connection with his application for benefits. (Tr. 424-31). He reported suffering an

intracranial hemorrhage three and a half to four years earlier, which required brain surgery;

thereafter, he had to re-learn how to write, walk, and practice his speech. (Tr. 425). He described

himself as “never really . . . the same” since that surgery. (Tr. 426).




                                                  14
        He presented as somewhat “tangential,” “a bit rambling” at times, and difficult to pin down

for information. (Id.). He was clearly dysphoric and depressed with low energy on examination,

but he denied feeling depressed. (Id.). Dr. Hart found that the plaintiff “clearly ha[d] some

attentional problems and it [was] noteworthy that his capacity for attention/immediate memory

was one standard deviation below the mean.” (Id.).4 Dr. Hart repeated multiple questions because

the plaintiff could not “retain the information in his mind.” (Tr. 427). Dr. Hart diagnosed the

plaintiff with major depressive disorder, moderate; persistence depressive disorder with anxious

distress; and alcohol use, severe, in early partial remission. (Tr. 430). He opined that the plaintiff

was very dependent on his family and others to help care for him, as, at that time, he was living in

a supervised apartment, had visiting nurses come every day to administer his medications, had

staff from Ingraham Manor check on him at least every other day, and had his mother take him to

all of his appointments. (Id.). Dr. Hart recommended a representative payee, or at least some

minimal supervision around his money. (Tr. 431). The ALJ assigned “partial weight” to this

opinion in that it was “generally consistent with the medical evidence of record.” (Tr. 21).

        In April 2016, the plaintiff started attending group therapy sessions to maintain his

sobriety; his attendance was irregular until August 2016. (Tr. 519-35, 537, 689, 691-703, 706-08;

see Tr. 525-26).       The plaintiff reported his intent to work on getting “acclimated to [the]

community and back to work.” (Tr. 538).



4
  The Wechsler Adult Intelligence Scale – Fourth Edition (WAIS-IV) revealed a full-scale IQ of 73, which placed his
cognitive functioning in the borderline range of intelligence. (Tr. 426). His Perceptual Reasoning performance
suggested his non-verbal reasoning and novel situations responses were impaired, and his ability to focus and
concentrate were also deemed impaired based on his Working Memory score. (Id.). As far as his Processing Speed,
he worked “extremely” slowly and performed very poorly on this index; he worked in an uncoordinated manner and
had visual motor difficulties. (Id.). Dr. Hart assessed the plaintiff as having “severely impaired” performance on
coding, and his WAIS-IV scores were “considered a valid and reliable estimate of [the plaintiff’s] current cognitive
functioning.” (Tr. 427-28).



                                                        15
       In January and February 2017, the plaintiff’s mood was euthymic; he had linear thought

process and felt motivated to stop drinking alcohol. (Tr. 494-97). In late January and early

February, his counselor noted that the plaintiff needed “outpatient therapy to provide support,

monitor mood and increase coping skills with goals to maintain stabilized mood and decrease

substance abuse.” (Tr. 495-96). On February 15, 2017, however, his counselor noted that the

plaintiff had “reached maximum benefit from therapy at [that] time.” (Tr. 494). He was discharged

from counseling on February 27, 2017. (Tr. 525-26). At that time, the plaintiff reported drinking

one or two times each week, but that he “no longer needed therapy.” (Id.). The ALJ appropriately

noted that the plaintiff’s “mood improved with treatment, he was able to decrease his use of

alcohol, and he was discharged in February 2017 because he reached the maximum benefit from

treatment. (Tr. 19).

       In August 2016, because the plaintiff was feeling better, Dr. Bloom asked him if he was

going to look for a new job. (Tr. 1185, 1204). He informed Dr. Bloom that he was trying to obtain

disability, and Dr. Bloom remarked that “the indication for this is unclear,” noting that the plaintiff

had a hip fracture earlier in the year and that this was surgically corrected and healed well. (Tr.

1185-86, 1204-05). Dr. Bloom added, “He appears quite functional and I asked him to reconsider

[applying for disability] as I believe he would benefit from returning to work.” (Tr. 1186, 1205).

Also, as the ALJ noted in his decision, in August 2016, the plaintiff’s cirrhosis and mental status

had improved after he had stopped consuming alcohol. (Tr. 17; see Tr. 1177). The plaintiff did not

exhibit any depressive symptoms, and he reported that he was “back to work.” (Tr. 1177).

Similarly, in January 2017, Dr. Bloom observed that the plaintiff was sober for fourteen months at

that point, was doing well from a clinical standpoint and was volunteering at Ingraham Manor.

(Tr. 1183). Dr. Bloom observed the plaintiff’s mental status was “back to baseline.” (Id.). Dr.



                                                  16
Bloom’s physical and neurological examinations of the plaintiff were normal. (Tr. 1183-84). The

plaintiff reported feeling well in January 2017 and September 2017. (Tr. 1183, 1202, 1236).

       The ALJ appropriately considered Dr. Hart’s opinion, the plaintiff’s therapy records, and

Dr. Bloom’s consistent treatment records and his repeated reports of improvement, as well as his

opinion that the plaintiff “was functioning quite well” such that he “advised him to reconsider

filing for disability and instead look for work.” (Tr. 18); see Genier, 298 F. App’x at 108-09

(noting that “the ALJ was free to discount [a treating provider’s] assessment accordingly in favor

of the objective findings of other medical doctors[]”). Although the plaintiff argues that the ALJ

did not incorporate all limitations detailed in the record, an ‘“ALJ’s conclusion may not perfectly

correspond with any of the opinions of medical sources cited in his decision,’ because particularly

where faced with conflicting medical evidence, the ALJ is ‘entitled to weigh all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.”’ Montelli v. Saul,

No. 18 CV 1780 (JAM), 2019 WL 6837767, at *4 (D. Conn. Dec. 19, 2019) (quoting Matta v.

Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (summary order)); see also Veino v. Barnhart, 312

F.3d 578, 588 (2d Cir. 2002) (“While the opinions of a treating physician deserve special respect,

they need not be given controlling weight where they are contradicted by other substantial evidence

in the record.”) (additional citations omitted).

       The ALJ also appropriately discounted APRN Seay’s opinions on the ground that they

were inconsistent with the opinions of the State agency psychological consultants, Robert Decarli,

PsyD and Susan Uber, PhD, whose opinions the ALJ assigned “great weight[]” as they were

“generally consistent with the medical evidence of the record[,]” and the consultants are “highly

qualified” psychologists who are “expert(s) in Social Security disability evaluation.” (Tr. 20-21

(citing 20 C.F.R. §§ 404,1527(f), 416.927(d)(5)).



                                                   17
       Dr. Decarli completed his Mental Residual Capacity Assessment and Psychiatric Review

Technique on April 27, 2016. (Tr. 78-79, 89-90, 93-94). He opined that the plaintiff was not

significantly limited in his ability to carry out very short and simple instructions, maintain a regular

schedule and attendance, sustain an ordinary routine without special supervision, work in

coordination with or in proximity to others without being distracted by them, and make simple

work-related decisions. (Tr. 78-79). Additionally, he opined that the plaintiff was moderately

limited in his ability to carry out detailed instructions, maintain attention and concentration for

extended periods, and complete a normal workday without interruptions, and could handle work

for two-hour periods with adequate attention, concentration and pace. (Tr. 79). Dr. Uber’s opinion

was identical to Dr. Decarli’s opinion, but she added that the plaintiff would “do best in an

unchanging job comprised of simple [routine and repetitive tasks].” (Tr. 110; see Tr. 108-110).

       In his RFC assessment, the ALJ limited the plaintiff to performing simple, routine

repetitive tasks for two-hour periods in an eight-hour day, with infrequent changes in work routine.

(Tr. 15). Additionally, in his decision, the ALJ concluded that the plaintiff had moderate

limitations in the areas of understanding, remembering, or applying information, and

concentrating, persisting, or maintaining pace, but that his condition improved when he stopped

consuming alcohol. (Tr. 14). The ALJ also noted that, in February 2017, the plaintiff had

“achieved maximum benefit from treatment for his mental/alcohol condition” and that he got

“along fine with authority figures and ha[d] never been fired or laid off for problems getting along

with others.” (Tr. 14). The “ALJ has discretion to discount . . . opinion evidence [from APRN

Seay, who is an “other source[,]”] if it is contradicted by objective medical evidence and opinions

of medical consultants.” Rivera v. Berryhill, No. 3:16-CV-01842 (JAM), 2018 WL 1521824, at

*5 (D. Conn. Mar. 28, 2018) (citing Figueroa v. Astrue, No. 04 CV 7805 (KMK)(LMS), 2009 WL



                                                  18
4496048, at *12 (S.D.N.Y. 2009). Thus, the ALJ did not err in his treatment of the State agency

consultants’ opinions.

       The plaintiff also argues that the ALJ erred in relying on the State agency medical

consultant’s opinions because they did not review records submitted after their March 9 and

September 7, 2016 opinions were issued. (Pl.’s Mem. at 13). “[T]he mere addition of medical

records after a State agency medical examiner’s review does not render the examiner’s opinion

invalid.” Carthron-Kelly v. Comm’r of Soc. Sec., No. 15 CV 0242 (GTS/WBC), 2017 WL

9538379, at *6 (N.D.N.Y. Sept. 25, 2017). The medical opinions may still constitute “substantial

evidence if [they] are consistent with the record as a whole.” Marozzi v. Berryhill, No. 6:17 CV

6864 (MAT), 2019 WL 497629, at *7 (W.D.N.Y. Feb. 8, 2019) (citation omitted). In this case, the

ALJ’s decision is consistent with the treatment records, and the opinions offered by Drs. Decarli

and Uber were not outdated. A medical opinion is only outdated if subsequent treatment records

demonstrate that the plaintiff’s condition has deteriorated. Calvin v. Saul, No.5:18 CV 060 (CFH),

2019 WL 2869681, at *7 (N.D.N.Y. July 3, 2019) (citations omitted). To the contrary, the

subsequent treatment records in this case reflected the plaintiff’s improvement.

       The plaintiff also claims that the ALJ did not include in his RFC all of the limitations

assessed by the State agency medical consultants as they also opined that the plaintiff would have

“occasional problems with prolonged concentration and sustained pace.” (Pl.’s Mem. at 14-15

(citing Tr. 79, 110)). According to the plaintiff, the ALJ facially adopted the opinions of the

Agency’s psychological consultants but omitted limitations from those opinions without

explaining his reasons for not including them in his RFC. (Pl.’s Mem. at 15; Doc. No. 14 at 1).

The plaintiff argues that this error “is not harmless” in light of the vocational expert’s testimony

that an individual who took unscheduled breaks and who was off task more than ten percent of the



                                                19
workday on a consistent basis would be unable to maintain competitive employment. (Id.). The

ALJ, however, did include this limitation by finding that the plaintiff could only perform simple,

routine and repetitive work for a maximum of two hours at a time. See Matta, 508 F. App’x at 56

(finding no error in the ALJ’s conclusion that the plaintiff had “moderate difficulties in

concentration, persistence and pace” and “moderate difficulties in social functioning that limit

[him] to simple, routine, low-stress, and unskilled tasks, which involve no more than minimal

contact with co-workers, supervisors and the general public”).

       Moreover, a person who can perform simple work in an isolated environment for two-hour

periods in an eight-hour workday, and who has “occasional problems with prolonged concentration

and sustained pace,” is not necessarily someone who would be off task ten percent of the time.

Burke v. Berryhill, No. 3:17 CV 0537 (AWT), 2018 WL 4462364, at *1-2 (D. Conn. Sept. 18,

2018). The plaintiff cannot rely on difficulties in concentration and sustained pace; he must provide

evidence that he would be off task ten percent or more of the time. Id. The ALJ appropriately

rejected the “other source” opinion from APRN Seay that the plaintiff would be off-task 40% of

an eight-hour workday (see Tr. 448), as there was no support in the record for this severe limitation.

“[I]f a job provides ‘[n]ormal work breaks and meal periods,’” an eight-hour workday would be

‘“split . . . into approximately two hour periods[.]’” Id. at *1-2 (quoting Swain v. Colvin, No. 14

CV 869, 2017 WL 2472224, at *3 (W.D.N.Y. Jun. 8, 2017)). Such a schedule would allow for

simple work to be performed for two-hour periods in an eight-hour day for someone with

“occasional problems with prolonged concentration and sustained pace[.]” Id. at *1-2.

       The ALJ also considered the plaintiff’s activities of daily living. At the hearing in January

2018, the plaintiff testified that his mother continued to act as a caregiver to him; she would clean

his apartment, cook him food, and drive him to/from doctors’ appointments. (Tr. 38). The



                                                 20
pharmacy would sort his medications for him and tell him what time they needed to be taken. (Tr.

39). The plaintiff testified that he had a poor memory and had to write everything down, even

when he only had to remember just one or two things; he attributed his memory problems to his

brain surgery. (Tr. 38; 54). In light of these limitations, the ALJ concluded that the plaintiff had a

moderate limitation in his ability to adapt or manage himself, noting that he did care for his cat,

read, watch television, live alone, and had “no problems” with personal care.               (Tr. 14).

Additionally, the ALJ noted that the plaintiff could sweep, walk for a quarter of a mile, use public

transportation when going out, go out alone, shop, go places without being reminded, pay attention

for one hour at a time, handle stress and routine changes okay and respond well to written and

spoken instructions. (Tr. 15; see Tr. 285).

       Additionally, the ALJ did not err in assigning little weight to the opinions of APRN Seay

and Dr. Dodson that the plaintiff was unable to work due to his need for an assistive device to

ambulate. (See Tr. 448, 1229-32). The plaintiff was prescribed a rolling walker in June 2015

when he was discharged from Hartford Hospital for a “gluteal hematoma with anemia secondary

to acute blood loss.” (Tr. 362-64, 368-69). But, as he testified, he did not regularly need an

assistive device to ambulate. As he explained, the last time he used a cane was in the summer

when he went to a ball game, and he would only use a cane when going up a lot of stairs, or when

he walked to his mailbox in the snow because he was nervous about slipping. (Tr. 51-52). There

is no support in the record for the conclusion that the plaintiff required a cane to ambulate.

       In light of the ALJ’s detailed recitation of the opinions in the record, his consideration of

the treatment relationship of APRN Seay and Dr. Dodson, the medical evidence in the record

documenting consistent improvement, and the ALJ’s consideration of the plaintiff’s activities of

daily living, the Court concludes that the ALJ’s RFC assessment was supported by substantial



                                                 21
evidence. On the record before the Court, the ALJ did not err in how he weighed the treating

physician’s opinions.

       B.      CREDIBILITY ASSESSMENT: CONSIDERATION OF WORK HISTORY

       Lastly, the plaintiff argues that the ALJ erred in failing to consider the plaintiff’s “excellent

work history, with 33½ years of covered earning prior to his alleged disability date, along with

attempting to work part-time in 2017.” (Pl.’s Mem. at 16 (citing Tr. 250-51, 258). The plaintiff

is “not suggesting that the credibility factor of work history necessarily carries more weight than

the other factors, or that his stellar work history entitled him to enhanced credibility;” rather, the

plaintiff argues that the ALJ must consider the plaintiff’s willingness to work, and, in this case,

the ALJ did not. (Pl.’s Mem. at 17).

       It is well settled that it is the function of the Commissioner, and not the reviewing court,

“to appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health and

Hum. Servs., 705 F.2d 638, 642 (2d Cir. 1983). “‘[A] good work history may be deemed probative

of credibility[,]’ but a claimant’s work history is ‘just one of many factors’ appropriately

considered in assessing credibility.” Wavercak v. Astrue, 420 F. App’x 91, 94 (2d Cir. 2011)

(summary order) (quoting Schaal v. Apfel, 134 F.3d 496, 502 (2d Cir. 1998)) (additional citation

omitted). In this case, just as in Wavercak, the ALJ “reasonably relied on contrary evidence in the

record, including the extensive testimony and treatment notes from numerous physicians[,]” to

support his RFC assessment. Id. at 94. The ALJ considered Dr. Bloom’s notation that the

plaintiff’s treatment record and medical history did not suggest that the plaintiff should apply for

disability benefits as he was showing strong signs of improvement. (Tr. 18; see Tr. 1186, 1205,

1236). Dr. Bloom also noted that the plaintiff was looking for work and was volunteering. (Id.).

Additionally, the ALJ appropriately relied upon the plaintiff’s statement of his daily activities



                                                  22
which included caring for his cat, reading, watching television, shopping and attending to his

personal grooming. (Tr. 14-15; see Tr. 285). The ALJ was aware of the plaintiff’s long work

history and considered that history when he concluded that the plaintiff’s RFC prevented him from

performing the demands of his past work. Accordingly, the ALJ did not err in his credibility

assessment. See Wavercak, 420 F. App’x at 94 (finding no error when the ALJ did not reference

the claimant’s good work history in his decision, given that the substantial evidence of the record

supported the ALJ’s determination).

VI.    CONCLUSION
       For the reasons stated below, the plaintiff's Motion to Reverse the Decision of the

Commissioner (Doc. No. 12) is DENIED, and the defendant’s Motion to Affirm (Doc. No. 13) is

GRANTED.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73(c).

       Dated this 6th day of February 2020 at New Haven, Connecticut.

                                                 _/s/Robert M. Spector, USMJ
                                                 Robert M. Spector
                                                 United States Magistrate Judge




                                                 23
